Case
Case2:19-cv-03229-ARR-JO
     2:19-cv-03229-ARR-JO Document
                          Document17
                                   14 Filed
                                      Filed08/20/19
                                            07/29/19 Page
                                                     Page13of
                                                            of24PageID
                                                                PageID#:
                                                                       #:108
                                                                          77



                          INITIAL CONFERENCE QUESTIONNAIRE

1.      Deadline for all Rule 26(a)(1) disclosures (if later
        than the date of the initial conference, please explain
        why on a separate page):                                                     August 21, 2019

2.      Deadline for first request for production of documents
        and first request for interrogatories:                                       September 20, 2019

2(a).   Additional interrogatories needed, if any, beyond
        the 25 permitted under the federal rules for:             plaintiff(s) 10 ; defendant(s) 10
                                                                  Defendants object to more interrogatories than what are
                                                                  provided for under the federal rules.
3.      Date for completion of any joinder of additional
        parties and amendment of the pleadings:                                       September 20, 2019

3(a).   Number of proposed additional parties to be joined,
        if any, by:                                               plaintiff(s) N/A ; defendant(s) N/A

4.      Number of depositions by plaintiff(s) of:                         parties 4         ; non-parties 6

5.      Number of depositions by defendant(s) of:                         parties 1         ; non-parties 3

6.      Date of status conference (joint status report due
        two business days in advance):                                               December 18, 2019

7.      Date for completion of factual discovery:                                    February 21, 2020

8.      Are expert witnesses needed?                                                       Yes             No X

8(a).   Number of expert witnesses, if any, of plaintiff(s):          medical N/A ; non-medical N/A

8(b).   Date for completion of those expert reports:                                 N/A

8(c).   Number of expert witnesses, if any, of defendant(s):       medical N/A ; non-medical N/A

8(d).   Date for completion of those expert reports:                                 N/A

9.      Date for completion of expert discovery:                                     N/A

10.     Date of pretrial conference (brief ex parte statements
        of settlement position due via email two business days
        in advance):                                                                 March 4, 2020

11.     Types of contemplated dispositive motions by
        plaintiff(s) and dates for filing of those motions:                   Motion to dismiss (see ECF No. 15)
                                                                              Motion for summary judgment (April 17, 2020)

                                                    3
Case
Case2:19-cv-03229-ARR-JO
     2:19-cv-03229-ARR-JO Document
                          Document17
                                   14 Filed
                                      Filed08/20/19
                                            07/29/19 Page
                                                     Page24of
                                                            of24PageID
                                                                PageID#:
                                                                       #:109
                                                                          78




                                                                      Defendants anticipate filing a pre-motion letter seeking
12.   Types of contemplated dispositive motions by                    leave to file a motion to dismiss some claims raised in
      defendant(s) and dates for filing of those motions:             the Amended Complaint.
                                                                          Motion for summary judgment (April 17, 2020)


13.   Have counsel reached any agreements regarding
      electronic discovery? (If so, please describe at
      the initial conference.)                                             Yes              No X
                                                               The parties intend to enter into an ESI protocol
14.   Have counsel reached any agreements for disclosure
      of experts' work papers (including drafts) and
      communications with experts? (If so, please describe
      on a separate page.)                                                   Yes              No X

15.   Will the parties unanimously consent to trial before a
      magistrate judge pursuant to 28 U.S.C. §636(c)? (If
      any party declines to consent, answer no but do not
      indicate which party declined.)                                           Yes              No X




                                                4
